DETAILED ACTION
Applicant: THORNBERRY, Phillip Nathan
Assignee: Ultimo Global Holdings, LLC
Attorney: Joshua P. Astin (Reg. No.: 68,932)
Filing: Amendment filed 21 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 and 9-18 are currently pending before the Office.  Claim 1 was amended to include the limitations from dependent claim 8, and claim 8 was accordingly cancelled.  Claim 18 was added without adding any new matter.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua P. Astin (Reg. No.: 68,932) on 03 January 2021.
The application has been amended as follows: 

Claim 13.  (Amended) The system of claim 2, wherein the system is configured to determine the level of radon within the target environment within 12 hours of test initialization.


Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 21 December 2021, with respect to formality objections and claim rejections have been fully considered and are persuasive in that the suggested amendments have been made, and the independent claim was amended to avoid the cited art, since “TianJin Fire is directed to detection of ‘thermally decomposed’ wire harnesses within vehicles [and is not] concerned in anyway with monitoring the levels of a radioactive gas.  Thus, the TianJin Fire reference is not reasonably pertinent to the problem which the present claims, or the Berman reference, address.  MPEP §2142 (App. Arg., Pgs. 7-8).  The objections of the Specification and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are: 
Berman et al. – which discloses a system for detection and measuring of a radioactive gas (Berman et al.: Fig. 1 device 10; Fig. 3A detector 120; Abstract – measuring concentration of radioactive gas) within a target environment (22), including a data processing system (32), a monitoring device (10,120) including a radiation sensor (124) configured to detect a concentration of radon (¶50), a transmitter (140), and a receiver (180).  However, it fails to disclose a battery configured to supply power to the monitoring device for at least 48 hours.

    PNG
    media_image1.png
    504
    727
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    467
    657
    media_image2.png
    Greyscale

TianJin Fire – which discloses a system for detection and measuring of a harmful gas (TianJin Fire: Abstract – HCL, carbon monoxide, and smoke detection) within a target environment (Pg. 6, ¶3 & ¶11), the system comprising: a monitoring device (Pg. 3, ¶21 – Pg. 4, ¶5 - can realize HCL Online monitoring alarm function, produces the monitoring of gas HCL) including: a gas sensor (Abstract) and a transmitter (Pg. 3, ¶¶14-15 single-chip microcomputer N6 respectively with wireless communication module U5) electrically coupled to said gas sensor (Pg. 3, ¶¶14-15 HCL, CO, Smoke Detection receptor carried with by driver or car owner) the system further comprising a battery (Pg. 5, ¶16 – lithium battery) configured to supply power to the monitoring device for 4-5 days (Pg. 5, ¶16).  However, TianJin Fire fails to disclose detection and measuring of a radioactive gas, it fails to disclose a radiation sensor configured to detect the concentration of a radiation gas in the target environment, and it fails to disclose a receiver for receiving signals from said data processing system.
Johnson et al. – which discloses a system for detecting and measuring a radiological agent (Johnson et al.: Abstract) including anthrax or toxic agents (C.5:L.14-20) within a target environment (C6:L.8-22 – sensors suitable for harsh environments; C.16:L.27-30 – monitoring environments), the system including a data processing system (Fig. 10 data aggregation 404 computer 435) and a monitoring device (C.5:L.38-44 – data monitored by processor 130) including a radiological sensor (C.5:L.11-16 – radiological detectors) and a transmitter (C5:L.48-61 wireless communication between sensors and components) wherein the monitoring device (404,435) further includes other sensors, including: a temperature sensor (Fig. 9B temperature 264), a humidity sensor (266), and a pressure sensor (265), wherein the sensing module can go without external power for 4 hours using a battery (C.6:L.47-49).  However, Johnson et al. fails to disclose a monitoring device configured to detect the concentration of a radioactive gas at least every twenty minutes and it fails to disclose a battery configured to supply power to the monitoring device for at least 48 hours.

    PNG
    media_image3.png
    422
    1536
    media_image3.png
    Greyscale

Harley et al. (US Pat. 4,800,272) – which discloses an environmental gamma-ray and radon detector (Harley et al.: Abstract) for detecting radon concentration (C.4:L.58) over extended periods of time totaling one hundred days or more (C.4:L.57-61) and other techniques utilizing a MYLAR bag technique including a battery operated pump running over a period of 48 hours (C.3:L.4-6).  However, Harley et al. fails to disclose a data processing system, it fails to disclose a monitoring device including a radiation sensor, a transmitter, and a receiver configured to transmit and receive signals from the data processing system, and it fails to disclose a battery configured to supply power to the monitoring device for at least 48 hours. 
Furthermore, there isn’t any teaching or motivation in the prior art for a system of detection and measuring of a radioactive gas within a target environment, including a data processing system, a monitoring device (100) including a radiation sensor (210) configured to detect the concentration of a radioactive gas in the target environment at least every twenty minutes, a battery (206) configured to supply power to the monitoring device for at least 48 hours, a transmitter configured to transmit signals to said data processing system regarding the concentration of the radioactive gas, and a receiver for receiving signals from said data processing system, in combination with the other claimed elements.  Claims 2-7 and 9-18 are allowed based on dependency.
 

    PNG
    media_image4.png
    681
    842
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884